   Case: 3:13-cr-00003-WHR Doc #: 102 Filed: 08/20/21 Page: 1 of 2 PAGEID #: 478




                        IN THE UNITED STA TES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION



UNITED STATES OF AMERICA,

                      Plaintiff,
                                                       Case No.   3: l 3cr003
               vs.
                                                       JUDGE WALTER H. RICE
RAJA THOMAS,

                      Defendant.


       DECISION AND ENTRY FINDING DEFENDANT IN VIOLATION OF
       SUPERVISED RELEASE, BUT DECLINING TO REVOKE SAME;
       DEFENDANT CONTINUED ON SUPERVISED RELEASE WITH REQUEST
       TO THE PROBATION OFFICER FOR A STATUS REPORT IN THREE
       MONTHS' TIME; DEFENDANT ORALLY EXPLAINED HIS RIGHT OF
       APPEAL AND HE ORALLY INDICATED AN UNDERSTANDING OF
       SAME; NEITHER COUNSEL FOR THE GOVERNMENT NOR FOR THE
       DEFENDANT HAD ANY PROCEDURAL OR SUBSTANTIVE OBJECTIONS
       TO THIS COURT'S DISPOSITION; TERMINATION ENTRY




       On April 19, 2021, the Defendant, have been previously found in violation of his

Supervised Release, a status that began April 6, 2018, appeared by video conference, having

waived a personal appearance, for final disposition.

       Pursuant to the record made on the aforesaid April 19, 2021, the Court, although finding

Defendant in violation of his Supervised Release, declined to revoke same; rather, the Court will

continue Defendant on Supervised Release, subject to his discharge of all previously

undischarged conditions of Supervision. The Court requests a status report from his Probation

Officer in three months' time.

       Following the above, the Defendant was orally explained his right of appeal and he orally

indicated an understanding of same.
   Case: 3:13-cr-00003-WHR Doc #: 102 Filed: 08/20/21 Page: 2 of 2 PAGEID #: 479




       Neither counsel for the government nor for the Defendant had any procedural or

substantive objections to this Court' s disposition.



       The captioned cause is ordered terminated upon the docket records of the United States

District Court for the Southern District of Ohio, Western Division, at Dayton.




August 18, 2021                                WALTER H. RJCE
                                               UNITED STATES DISTRJCT JUDGE



Copies to:

Counsel of record
Daniel Flanagan, USPO




                                                  2
